Title: From Thomas Jefferson to Albert Gallatin, 11 October 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Oct. 11. 06.
                        
                        The inclosed certainly cannot be wrong: can it be taken amiss by mr Nicholson himself? to what place must I
                            address it? I wish it to go by this day’s post, to cut off applications.
                    